DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4th, 2020 was filed after the mailing date of the Notice of Allowance on January 4th, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement filed January 6th fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it only re-submits prior art already considered and the newly added reference does not match the prior art submitted. It seems Applicant intended to file a corrected IDS with a forgotten reference. However, only the additional reference need be cited.
The information disclosure statement filed on January 8th, 2020 has entries (C1-C7) that are crossed out as not being considered because they have already been considered, and references can only be considered once. The newly added reference corrects the incorrect reference in the prior filed IDS.
The second information disclosure statement (IDS) submitted on January 8th, 2020 was filed after the mailing date of the Notice of Allowance on January 4th, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 11th, 2020